DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-4 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or fairly suggest, inter alia, a dual active bridge comprising: a plurality of inductors arranged along the legs on one of the two windings of the high frequency transformer, the plurality of inductors being split between the legs of the one of the two windings, wherein the plurality of inductors are split between the legs of the one of the two windings disposed on the secondary side of the dual active bridge, wherein the plurality of inductors consists of a first inductor and a second inductor, and wherein the first inductor is arranged on a first leg of the one of the windings, and the second inductor is arranged on a second leg of the one of the windings, and wherein a voltage across the first and the second inductor is according to the claimed formula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY L LAXTON/Primary Examiner, Art Unit 2896                                   9/14/2022